Citation Nr: 1137891	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  07-36 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina in pertinent part reopened the previously denied claim for service connection for tinnitus but denied the underlying de novo aspect of this appeal.

The Board notes that the Veteran initially requested an in-person hearing before a Veterans Law Judge at the RO, but then withdrew his request for a hearing through written correspondence, dated in May 2008.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2011).  

When the Veteran withdrew his hearing request, he also indicated that he wished to withdraw his appeal of a higher initial rating for his posttraumatic stress disorder (PTSD) because he was satisfied with the 50 percent rating assigned in an August 2008 rating decision.  Accordingly, the Board considers that issue to be withdrawn and no longer before the Board.  See 38 C.F.R. § 20.204 (2011).

The issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for bilateral hearing loss has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  By an unappealed September 1999 decision, the RO denied service connection for tinnitus.  
2.  Evidence received after the September 1999 denial of service connection for tinnitus relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.

3.  The Veteran has tinnitus that is as likely as not related to his active duty.


CONCLUSIONS OF LAW

1.  The RO's September 1999 denial of service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

2.  Evidence received since the final September 1999 decision is new and material, and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1103 (2011).  

3.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for tinnitus, as well as the underlying de novo aspect of this appeal, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

	A.  New & Material

The Veteran was initially denied service connection for tinnitus in September 1999 because the evidence did not show that it was incurred in or aggravated by his military service.  In other words, evidence of record did not reflect a nexus between tinnitus and his active duty.  After receiving notice of the September 1999 decision, the Veteran did not initiate an appeal of that denial.  Later, in September 2005, however, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence of record at the time of the September 1999 rating decision consisted of the Veteran's service treatment records (STRs), VA treatment records dated in August 1990 and January 1999 to March 1999, and the Veteran's contentions.  His STRs showed no complaints of, or treatment for, tinnitus.  His post-service medical records beginning in August 1990 show a diagnosis of tinnitus as well as the Veteran's report of having had tinnitus since service.  No opinion as to the etiology of his tinnitus was provided in any of the treatment records.  

Accordingly, at the time of the denial of the claim for service connection tinnitus in September 1999, the claims folder contained no competent evidence of a nexus to the Veteran's military service.  Thus, the RO, in September 1999, denied the claim of service connection for tinnitus.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

The relevant evidence received since the September 1999 denial consists of VA treatment records dated from January 1999 to May 1999, a statement from one of the Veteran's in-laws received in July 2007, a May 2006 VA audiological examination, an October 2008 private audiological evaluation, and the Veteran's contentions.  A January 1999 treatment record shows that the Veteran reported having tinnitus for 30 years and that he had sought pertinent treatment in the late 1970s.  The record also indicates that the Veteran reported using ear plugs when hunting.  The Veteran reported to the May 2006 VA examiner that his tinnitus started around 1970 with range firing.  The July 2007 in-law statement shows that the Veteran has had auditory problems as long as she has known him since 1978.

This newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for tinnitus-namely, evidence that the onset of the Veteran's tinnitus occurred in service.  In this case, additional VA treatment records show that the Veteran reported the onset of his tinnitus in service; his reports are supported by the in-law statement.  Thus, this evidence supports a nexus to his service.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In this case, the Veteran has provided lay evidence regarding the onset of his symptomatology being in service and a continuity of symptomatology since service, supported by a relative statement.  The Board concludes, therefore, that such additional evidence is both new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue. 

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Here, the Veteran contends that he has tinnitus that was incurred in service.  His DD 214 shows that he received the Purple Heart and the Combat Infantryman's Badge (CIB).  Accordingly, acoustic trauma from combat noise exposure is conceded.  

According to post-service medical records, the Veteran first complained of tinnitus in January 1999.  He reported that his tinnitus began 30 years early.  In other words, his tinnitus had its onset in service.  The Veteran was afforded a VA audiological examination in May 2006.  He reported his in-service combat noise exposure and post-service noise exposure of working in construction for 26 years and hunting with and without ear protection.  He also reported that his tinnitus began around 1970.  The examiner noted that the Veteran did not complain of tinnitus when he was discharged from service.  The examiner opined that it would be speculative to attribute the Veteran's tinnitus to service some 30 plus years ago because records did not support a diagnosis of tinnitus on active duty and the Veteran had engaged in noise occupational and recreational activities post-service.

In his September 2006 notice of disagreement, the Veteran reported that his tinnitus was present prior to his employment in construction and that he wore hearing protection when hunting or doing other recreational activities that exposed him to loud noises.  The July 2007 relative statement shows that she has known the Veteran since 1978 and that he had auditory problems at that time.
Based on a review of the evidence, the Board finds that service connection for tinnitus is warranted.  As discussed above, in-service acoustic trauma is conceded.  Additionally, post-service evidence shows that the Veteran currently has tinnitus.  The Board also finds that the evidence supports a finding of a nexus between his in-service acoustic trauma and his current tinnitus disability.  The Veteran has reported that he has experienced constant tinnitus since service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds the Veteran competent and credible regarding his reports of tinnitus beginning in service.  The Veteran's reports are supported by his in-law's statement.  There is nothing in the record to indicate that the Veteran's in-law is not credible.  

In reaching this conclusion, the Board acknowledges that the VA examiner opined that it was speculative to attribute the Veteran's tinnitus to his service because he had noisy occupational and recreational activities.  However, the Veteran reported that his tinnitus began prior to his occupational work in carpentry.  His reports are supported by the fact that treatment records show a report of tinnitus with an onset of 30 years ago, while he reported to the examiner that he had only worked in construction for 26 years.  Additionally, the Veteran has reported that he wears hearing protection during noisy recreational activities.  There is nothing in the record to show that the Veteran is not credible in reporting the wearing of hearing protection.  Moreover, the examiner did not take into account the Veteran's competent and credible report of the onset of his tinnitus occurring during service.  Therefore, the Board finds that the VA examiner's opinion lacks probative value.  

Further, the Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran has provided a credible report that his tinnitus began in service.  His reports are supported by his in-law's statement showing auditory problems in 1978.  As acoustic trauma has been conceded, the Board concludes that the Veteran's reports are sufficient to establish a positive nexus. 
Accordingly, in considering the in-service acoustic trauma, the competent and credible lay statements of record, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has tinnitus that was incurred in service.  The evidence is in favor of the grant of service connection for tinnitus.  Service connection for tinnitus is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

New and material sufficient to reopen a previously denied claim for service connection for tinnitus having been received, the appeal is granted to this extent.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


